COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


RONALD LEE ALLEN, SR.

v.   Record No. 2459-94-1                      MEMORANDUM OPINION *
                                                   PER CURIAM
PEGGY ANN ALLEN                                   MAY 30, 1995


                                        FROM THE CIRCUIT COURT OF
THE CITY OF VIRGINIA BEACH
                    Jerome B. Friedman, Judge
              (Albert L. Fary, Jr., on brief), for appellant.

              (F. Sullivan Callahan; Moss & Callahan, on brief), for
              appellee.



     Ronald Lee Allen, Sr., (husband) appeals from a final decree

of divorce.    Husband raises the following issues on appeal:    (1)

whether the trial court erred in awarding Peggy Ann Allen (wife)

spousal support; (2) whether the trial court erred in not

awarding child support retroactive to the date wife received

notice of husband's intention to seek child support; (3) whether

the trial court erred in awarding wife $5,500 as her interest in

the marital home; and (4) whether the trial court erred in

awarding wife fifty percent of the marital share of husband's

pension.   Upon reviewing the record and briefs of the parties, we

conclude that this appeal is without merit.    Accordingly, we

summarily affirm the decision of the trial court.    Rule 5A:27.

     The evidence was heard by a commissioner in chancery, who
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
forwarded his recommendations to the trial court.   The trial

court reduced the amount of recommended spousal support payable

to wife and made a corresponding reduction in child support.

Wife does not appeal the trial court's modifications.   We presume

that the decree confirming the commissioner's report, as

modified, is correct, and it will not be disturbed on appeal "if

it is reasonably supported by substantial, competent, and

credible evidence."   Brawand v. Brawand, 1 Va. App. 305, 308, 338
S.E.2d 651, 652 (1985).
                          I.   Spousal Support

     In reviewing the trial court's decision to award spousal

support, we note that
          the chancellor must consider the relative
          needs and abilities of the parties. He is
          guided by the nine factors that are set forth
          in Code § 20-107.1. When the chancellor has
          given due consideration to these factors, his
          determination will not be disturbed on appeal
          except for a clear abuse of discretion.


Collier v. Collier, 2 Va. App. 125, 129, 341 S.E.2d 827, 829

(1986).

     Husband has failed to demonstrate that wife is barred from

receiving spousal support under Code § 20-107.1.    Wife was

granted a divorce on the ground of the parties having lived

separate and apart for one year after September 5, 1989.

Although husband contends that the evidence proved adultery, the

pleadings did not allege adultery and the record does not contain

evidence sufficient to prove adultery.



                                    2
     Although husband alleged that wife was receiving financial

assistance from another man and did not need support, husband

presented no evidence to support this allegation.       Wife presented

credible evidence demonstrating that her standard of living had

declined following the parties' separation and that she needed

financial support.      Husband testified he had an average annual

income of $90,000.      On this evidence, we cannot say the trial

court abused its discretion in awarding wife spousal support.
                      II.   Retroactive Child Support

     The trial court, pursuant to the statutory guidelines

contained in Code § 20-108.2, awarded child support payable to

husband.   Husband claims that the trial court should have ordered

wife to pay child support from September 1991, when husband

notified wife that he would seek pendente lite child support.

The husband took no action pending the proceedings to obtain a

pendente lite award.        The record does not establish that the

trial court abused its discretion in setting the effective date

of the support award.
               III.    Award of Interest in Marital Home

     "Fashioning an equitable distribution award lies within the

sound discretion of the trial judge and that award will not be

set aside unless it is plainly wrong or without evidence to

support it."    Srinivasan v. Srinivasan, 10 Va. App. 728, 732, 396
S.E.2d 675, 678 (1990).

           "Unless it appears from the record that the



                                      3
          chancellor has abused his discretion, that he

          has not considered or has misapplied one of

          the statutory mandates, or that the evidence

          fails to support the findings of fact

          underlying his resolution of the conflict in

          the equities, the chancellor's equitable

          distribution award will not be reversed on

          appeal."

Brown v. Brown, 5 Va. App. 238, 244-45, 361 S.E.2d 364, 368

(1987) (citation omitted).

     The trial court ruled that wife was entitled to receive

one-half of the equity in the marital home.   While husband

testified that the home had no equity, credible evidence supports

the trial court's determination that the home had equity in the

amount of $11,000.

     The trial court's order indicates that it considered the

statutory factors contained in Code § 20-107.3.   Moreover, the

evidence showed that wife had made financial contributions to the

family as well as substantial non-monetary contributions

throughout the marriage.   A previous home, purchased with joint

funds, had been signed over by wife under fear of foreclosure and

was determined to be husband's separate property.

     We cannot say the trial court's decision awarding wife

$5,500 as her share of the marital home is plainly wrong or

unsupported by the evidence.   Therefore, the trial court's



                                 4
decision is affirmed.
                     IV.   Retirement Benefits

     Husband contends that wife should not receive a share of his

retirement benefits attributable to the parties' two-year period

of separation prior to the final separation.     However, Code

§ 20-107.3 defines marital share as "that portion of the total

interest, the right to which was earned during the marriage and

before the last separation of the parties."      While the parties

initially separated in 1987, it was uncontroverted that the

parties reconciled for a two-month period in 1989.     Additional

evidence indicated that the parties continued to see each other

throughout the period of separation, and even took a cruise

together.   Therefore, credible evidence supports the conclusion

that "at least one of the parties intended that the separation be

permanent" only after September 5, 1989.
     The trial court complied with the statutory provision in

determining the marital share.   Therefore, we find no error or

abuse of discretion in the award to wife of fifty percent of the

marital share of husband's retirements benefits.

     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                 Affirmed.




                                 5